Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-6, 9-10, 23-26 are currently pending.
 
Response to Amendment
The amendment filed on 11/16/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 08/16/2022
 All the rejections are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,-4, 9, 23,, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 20180110266) and in view of Macris (Pat No. 6297441).
Regarding claim 1, Lee et al teaches apparel thermo-regulatory system comprising a plurality of thermoelectric elements 912 and one or more water harvesting materials SAP 218 being disposed on the first side outside the thermoelectric element 912 [par 32 39 52 77 fig 2 9].
Lee et al teaches the thermoelectric element as set forth above, but Lee et al does not teach a flexible substrate and a plurality of thermoelectric elements supported by the flexible substrate, the plurality of thermoelectric elements being electrically connected by a first set of electrodes on the first side and a second set of electrodes on the second side
Macris teaches a thermoelectric device having flexible substrate 62, plurality of thermoelectric elements 60 where a plurality of thermoelectric elements supported by the flexible substrate, the plurality of thermoelectric elements being electrically connected by a first set of electrodes on the first side and a second set of electrodes on the second side [fig 4 7].
It would have been obvious to one of ordinary skill in the art at the time in the art the invention was filed to replace the thermoelectric element 912 of Lee et al by the thermoelectric device of Macris for minimizing the device fabrication costs through the simplification of the fabrication process and reduction of materials (col 4 lines 46-50).
The recitation “adapt to,,,, moisture” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 2, modified Lee et al teaches the one or more water harvesting materials include at least one of a superabsorbent polymer (SAP) material [para 52, Lee et al].
Regarding claim 3, modified Lee et al teaches a layer of thermal interface material (TIM)  (210) covering the first side of the substrate, and the one or more water harvesting materials 218 being disposed on the layer of TIM on the side opposite to the first set of electrodes [fig 2 57 58].
Regarding claim 4, since modified Lee et al teaches the  claimed SAP material, it is considered that the SAP material being capable of absorbing water from about 100% to about 300% of its own weight. The recitation “is capable of…” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 9, modified Lee et al teaches a porous layer 212 to cover the water harvesting materials [para 57 58].
Regarding claim 23, Lee et al teaches a method of making apparel thermo-regulatory system comprising a plurality of thermoelectric elements 912 and one or more water harvesting materials SAP 218 being disposed on the first side outside the thermoelectric element 912 [par 32 39 52 77 fig 2 9].
Lee et al teaches the thermoelectric element as set forth above, but Lee et al does not teach  a flexible substrate and a plurality of thermoelectric elements supported by the flexible substrate, the plurality of thermoelectric elements being electrically connected by a first set of electrodes on the first side and a second set of electrodes on the second side

 Macrus teaches a method of making thermoelectric device comprising:
providing a flexible substrate 62 having opposite first and second sides;

providing a plurality of thermoelectric elements 60 supported by the flexible substrate, the plurality of thermoelectric elements being electrically connected by a first set of electrodes 25 on the first side and a second set of electrodes 25 on the second side [fig 1L M 7]
It would have been obvious to one of ordinary skill in the art at the time in the art the invention was filed to replace the thermoelectric element 912 of Lee et al by the thermoelectric device of Macris for minimizing the device fabrication costs through the simplification of the fabrication process and reduction of materials (col 4 lines 46-50). As for combination, modified Lee et al teaches disposing ne or more water harvesting materials on the first side of the substrate.
The recitation “adapt to,,,, moisture” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Regarding claim 24, modified Lee et al teaches  disposing a layer of thermal interface material (TIM)  (210) covering the first side of the substrate, and the one or more water harvesting materials 218 being disposed on the layer of TIM on the side opposite to the first set of electrodes [fig 2 para 57 58, Lee et al].
Regarding claim 26, modified Lee et al teaches a metallic film 26 being on the second side [fig 1L M]. Since the thermoelectric device in fig 7 is flexible, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the metallic film 26 to be flexible for improving adhesive between layer. Also, it is noted that the thermoelectric device includes hot side and cold side, the metallic 26 is on both sides, it is considered that the metallic film 26 would be act as the cold plate in the cold side since it is thermal conductive.
Claim(s) 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 20180110266) and Macris (Pat No. 6297441) and further in view of Zhou et al (PG pub 20160257180) and support evidence provided by Hiroyasu et al (The Chemistry and Applications of Metal-Organic Frameworks, 08/2013).
Regarding claim 2, modified Lee et al teaches the one or more water harvesting materials include a SAP material [para 52, Lee et al], but modified Lee et al does not teach the MOF.
Zhou et al teaches a thermal management system comprising a absorbent material which is includes MOFs or mixture of MOF with other absorbent material [para 36]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the MOFs of Zhou et al into the water harvesting material of modified Lee et al since Zhou et al teaches the MOF would be mixed with other absorbent material and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Regarding claim 4, since modified Lee et al teaches the  claimed SAP material, it is considered that the SAP material being capable of absorbing water from about 100% to about 300% of its own weight. The recitation “is capable of…” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 5, since modified Lee et al teaches the MOF material as set forth above, it is considered that the metal-organic framework (MOF) material includes self-assemblies of metal ions and organic ligands as linkers between the metal ions as support evidence provided by Hiroyasu et al (Hiroyasu et al teaches the metal-organic framework (MOF) material includes self-assemblies of metal ions and organic ligands as linkers between the metal ions).  
Regarding claim 6, since modified Lee et al teaches the one or more water harvesting materials including the mixture of SAP and MOF as claimed, it is considered that the superabsorbent polymer (SAP) material is positioned to absorb water from the proximate MOF material. The recitation “to absorb… material” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Claim(s) 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 20180110266) and Macris (Pat No. 6297441) and further in view of Bell (PG Pub 20030084935).
Regarding claim 10 and 25, modified Lee et al teaches the claimed limitation, but modified Lee does not teach the first and second flexible circuit.
Bell teaches a flexible substrate including first and second flexible circuits (wires 309 attached to the flexible circuits) laminated for external electrical connection. [fig 3 para 32 34]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second flexible wire of Bell to be laminated on the substrate and electrical connected to the electrode of modified Lee et al for external electrical connection.
Alternatively rejection:
Claim(s) 1-4, 9-10, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 20180110266) and in view of Bell (PG Pub 20030084935).
Regarding claim 1, Lee et al teaches apparel thermo-regulatory system comprising a plurality of thermoelectric elements 912 and one or more water harvesting materials SAP 218 being disposed on the first side outside the thermoelectric element 912 [par 32 39 52 77 fig 2 9].
Lee et al teaches the thermoelectric element as set forth above, but Lee et al does not teach a flexible substrate and a plurality of thermoelectric elements supported by the flexible substrate, the plurality of thermoelectric elements being electrically connected by a first set of electrodes on the first side and a second set of electrodes on the second side
Bell teaches a thermoelectric device having flexible substrate (401, 402), plurality of thermoelectric elements (405, 408) where a plurality of thermoelectric elements supported by the flexible substrate, the plurality of thermoelectric elements being electrically connected by a first set of electrodes (circuit 303) on the first side and a second set of electrodes (circuits 303 as shown in fig 3A B] on the second side [fig 3 AB 4 para 32- 34 ].
It would have been obvious to one of ordinary skill in the art at the time in the art the invention was filed to replace the thermoelectric element 912 of Lee et al by the thermoelectric device of Bell for optimizing the cooling effect and reducing cost [para 7]
The recitation “adapt to,,,, moisture” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 2, modified Lee et al teaches the one or more water harvesting materials include at least one of a superabsorbent polymer (SAP) material [para 52, Lee et al].
Regarding claim 3, modified Lee et al teaches a layer of thermal interface material (TIM)  (210) covering the first side of the substrate, and the one or more water harvesting materials 218 being disposed on the layer of TIM on the side opposite to the first set of electrodes [fig 2 57 58].
Regarding claim 4, since modified Lee et al teaches the  claimed SAP material, it is considered that the SAP material being capable of absorbing water from about 100% to about 300% of its own weight. The recitation “is capable of…” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 9, modified Lee et al teaches a porous layer 212 to cover the water harvesting materials [para 57 58].
Regarding claim 10, modified Lee et al  teaches a flexible substrate including first and second flexible circuits (flexible wires (406, 407) attached to the flexible circuits ) laminated for external electrical connection. [fig 3 para 32 34, Bell et al]

Regarding claim 23, Lee et al teaches a method of making apparel thermo-regulatory system comprising a plurality of thermoelectric elements 912 and one or more water harvesting materials SAP 218 being disposed on the first side outside the thermoelectric element 912 [par 32 39 52 77 fig 2 9].
Lee et al teaches the thermoelectric element as set forth above, but Lee et al does not teach  a flexible substrate and a plurality of thermoelectric elements supported by the flexible substrate, the plurality of thermoelectric elements being electrically connected by a first set of electrodes on the first side and a second set of electrodes on the second side

Bell teaches a method of making thermoelectric device comprising:
providing a flexible substrate (401, 402) having opposite first and second sides;

providing a plurality of thermoelectric elements (408, 4050 supported by the flexible substrate, the plurality of thermoelectric elements being electrically connected by a first set of electrodes  on the first side and a second set of electrodes  on the second side [fig 3AB 4 para 32- 34]
It would have been obvious to one of ordinary skill in the art at the time in the art the invention was filed to replace the thermoelectric element 912 of Lee et al by the thermoelectric device of Bell for optimizing the cooling effect and reducing cost [para 7]. As for combination, modified Lee et al teaches disposing one or more water harvesting materials on the first side of the substrate.
The recitation “adapt to,,,, moisture” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Regarding claim 24, modified Lee et al teaches  disposing a layer of thermal interface material (TIM)  (210) covering the first side of the substrate, and the one or more water harvesting materials 218 being disposed on the layer of TIM on the side opposite to the first set of electrodes [fig 2 para 57 58, Lee et al].
Regarding claim 25, modified Lee et al teaches a flexible substrate including laminating a first and second flexible circuits (flexible wires (406, 407) attached to the flexible circuits) for external electrical connection. [fig 3 para 32 34, Bell et al]


Regarding claim 26, modified Lee et al teaches a metallic film 26 being on the second side [fig 1L M]. Since the thermoelectric device in fig 7 is flexible, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the metallic film 26 to be flexible for improving adhesive between layer. Also, it is noted that the thermoelectric device includes hot side and cold side, the metallic 26 is on both sides, it is considered that the metallic film 26 would be act as the cold plate in the cold side since it is thermal conductive.
Claim(s) 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 20180110266) and Bell (PG Pub 20030084935) and further in view of Zhou et al (PG pub 20160257180) and support evidence provided by Hiroyasu et al (The Chemistry and Applications of Metal-Organic Frameworks, 08/2013)
Regarding claim 2, modified Lee et al teaches the one or more water harvesting materials include a SAP material [para 52, Lee et al], but modified Lee et al does not teach the MOF.
Zhou et al teaches a thermal management system comprising a absorbent material which is includes MOFs or mixture of MOF with other absorbent material [para 36]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the MOFs of Zhou et al into the water harvesting material of modified Lee et al since Zhou et al teaches the MOF would be mixed with other absorbent material and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Regarding claim 4, since modified Lee et al teaches the  claimed SAP material, it is considered that the SAP material being capable of absorbing water from about 100% to about 300% of its own weight. The recitation “is capable of…” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 5, since modified Lee et al teaches the MOF material as set forth above, it is considered that the metal-organic framework (MOF) material includes self-assemblies of metal ions and organic ligands as linkers between the metal ions as support evidence provided by Hiroyasu et al (Hiroyasu et al teaches the metal-organic framework (MOF) material includes self-assemblies of metal ions and organic ligands as linkers between the metal ions).  
Regarding claim 6, since modified Lee et al teaches the one or more water harvesting materials including the mixture of SAP and MOF as claimed, it is considered that the superabsorbent polymer (SAP) material is positioned to absorb water from the proximate MOF material. The recitation “to absorb… material” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. The applicant argues in substance:
Lee does not teach the flexible substrate and Lee teach using the rigid TEM.
The examiner respectfully disagrees. Lee teaches a flexible substrate being used for supporting the TEM [para 36]. Also, Lee in view of Macris teaches a flexible TEM with flexible substrate. Also, in para 33, Lee only shows the device being flexible and using the rigid TEM would degrade the structure’s integrity or physical characteristic. Thus, Lee is opened to used the flexible TEM. 
Bell teaches a rigid substrate; thus does not arrive claimed invention.
The examiner respectfully disagrees. The claim require a flexible substrate and Bell teaches at least one substrate being rigid, it means the other substrate would be flexible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726